DETAILED ACTION
Response to Arguments
Applicant’s arguments, see entire response, filed 07 March 2022, with respect to objections to the instant claims and drawings have been fully considered and are persuasive.  All objections have been withdrawn in view of Applicant’s amendments. 

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The combination of elements recited in a redundant level measuring system of instant independent claims 1 and 11, in particular, aspects of the coaxial tube filled with the material whose level is to be measured, and particular structural limitations thereof and the associated recited float, were not reasonably found in the prior art.  U.S. 6,588,272 to Mulrooney et al. is the closest prior art reference, which discloses many of the similar basic structural aspects of the instant claimed invention, however, Figs. 12 and 13, the coaxial outer tube does not contain the material in which the level is to be determined, and the float is employed as the indicator of the level via the level measurement circuity, not the level of the material itself, as in the instant claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861